Title: From Thomas Jefferson to Robert Smith, 19 March 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
                            
            Monticello Mar. 19. 1803.
          
          I wrote you on the 17th. on the subject of the stores for Algiers, since which your’s of the 12th. is recieved. I thought I had spoken to mr Madison on the day of my departure on the subject of the gun carriages for the emperor of Marocco. I now write to him respecting them. I presume the date of the enlistment of the crews of our frigates in the Mediterranean should decide which of them shall remain there, unless the Commodore can out of the whole enlist one or two crews for whatever longer time you think best, suppose two years.
          I am sorry for the resolution Capt Tingey has taken, because I think him a good officer. but our course is a plain one. we should decide what we think a reasonable allowance (until the legislature shall think proper to do it.) what you proposed to him appears to me reasonable. perhaps, if the British have such a post, we might find their rule a proper one, for in naval matters we can follow no better model. having fixed our allowance we must not raise or lower it for particular characters. besides the embarrassment that would occasion, it would [cover] partialities, for which we should offer no cover: and there is neither safety nor honesty but in the doing the public business by general rules without regard to [persons?]. having made up your mind as to sum, if Capt Tingey will not accept of it, then the office does not suit him, and [he declines?] as is the common case, and I shall be sorry for it, because I  that I think him a good officer. you will of course have another to , and the utmost attention should be paid to fitness of character, for indeed the office is of extreme importance. no place requires more vigilance, activity & skill. Accept my affectionate salutations.
          
            Th: Jefferson
          
        